Title: Thomas Jefferson to Joseph C. Cabell, 14 January 1818
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Monticello
Jan. 14. 18.
                    
                    When, on the 6th instant, I was answering yours of Dec. 29. I was so overwhelmed with letters to be answered, that I could not take time to notice the objection stated that ‘neither the people, nor their representatives, would agree to the plan of assessment on the wards for the expences of the ward-schools.’ I suppose that by this is meant the ‘pecuniary expence of wages to the tutor.’ for, as to what the people are to do, or to contribute in kind, every one who knows the situation of our people in the country, knows it will not be felt. the building the log houses will employ the laborers of the Ward 3. or 4. days in every 20. years. the contributions for subsistence, if averaged on the families would be 8. or 9. ℔ of pork, and half a bushel of corn for a family of midling circumstances, not more than 2. days subsistence of the family & it’s stock, and less in proportion as it could spare less. there is not a  family in the country so poor as to feel this contribution. it must then be the assessment of the pecuniary contribution which is thought so formidable an addition to the property tax we now pay to the state that ‘neither the people, nor their representatives would agree to.’ now, let us look this objection in the face, & bring it to the test unerring test of figures: premising that this pecuniary tax is to be of 150.D. on a ward.
                    Not possessing the documents which would give me the numbers to be quoted, correctly to an unit, I shall use round numbers, so near the truth, that, with the further advantage of facilitating our calculations as we go along, they will make no sensible error in the result. I will proceed therefore on the following postulates, and on the ground that there are in the whole state 100. counties and cities.
                    
                    
                        
                             
                            in the whole state
                            in every county on an average
                        
                        
                            the free white inhabitants of all ages & sexes, at the last census were
                            600,000
                             
                            6,000
                            .
                        
                        
                            the number of militia was somewhere about
                            80,000
                             
                            800
                            .
                        
                        
                            the number of Captains companies, of 67. each would be about
                            1,200
                             
                            12
                            .
                        
                        
                            free white inhabitants for every militia company 600,000/1200
                            500
                             
                            500
                            
                        
                        
                            the tax on property paid to the state is nearly
                            500,000
                             
                            5,000
                            .
                        
                    
                    Let us then proceed, on these data, to compare the expence of the proposed, and of the existing system of primary schools. I have always supposed that the wards should be so laid off as to comprehend the number of inhabitants necessary to furnish a Captain’s company of militia. this is before stated at 500. persons of all ages & sexes. from the tables of mortality (Buffon’s) we find that where there are 500. persons of all ages and sexes, there will always be 14. in their 10th year, 13. & a fraction in their 11th and 13. in their 12th year; so that the children of these 3. years (which are those that ought to be devoted to the elementary schools) will be a constant number of 40; about enough to occupy one teacher constantly. his wages of 150.D. partitioned on these 40. make their teaching cost 3.75 D apeice, annually. if we reckon as many heads of families in a ward as there are militia (as I think we may, the unmarried militia men balancing, in numbers, the married & unmarried exempts) 150.D. on 67. heads of families (if levied equally) would be 2.24 D on each.  at the same time the property tax on the ward being 500012 D or 416 D, & that again subdivided on 67. heads of families (if it were levied equally) would be 6.20 D on a family of midling circumstances, the state tax which it now pays to the state. so that to 6.20 D the present state tax, the school tax would add 2.24 D which is about .36 cents to the Dollar, or ⅓ to the present property tax: and to the whole state would be 150 D × 1200 wards, equal to 180,000. D of tax added to the present 500,000. D
                    Now let us see what the present primary schools cost us, on the supposition that all the children of 10. 11. & 12. years old are, as they ought to be, at school: and, if they are not, so much the worse is the system; for they will be untaught, and their ignorance & vices will, in future life cost us much dearer in their consequences, than it would have done, in their correction, by a good education.
                    I am here at a loss to say what is now paid to our English elementary schools, generally thro’ the state. in my own neighborhood, those who formerly recieved from 20/ to 30/ a scholar, now have from 20. to 30.D. and having no other information to go on, I must use my own numbers: the result of which however will be easily corrected, and accomodated to the average price thro’ the state, when ascertained; and will yet, I am persuaded, leave abundance of difference between the two systems.
                    
                    Taking a medium of 25.D. the 40. pupils in each ward now cost it 1000.D. a year, instead of 150. D or 15. D on a family, instead of 2.24 D: & the 1200 wards cost to the whole state 1,200,000.D. of tax, in addition to the present 500,000 D. instead of 180,000.D. only; producing a difference of 1,020,000.D. in favor of the ward system; more than doubling the present tax, instead of adding ⅓ only. and should the price of tuition; which I have adopted from that in my own neighborhood, be much above the average thro the state, yet no probable correction will bring the two systems near a level.
                    But take into consideration also the important difference that the 1,200,000.D. are now paid by the people, as a poll-tax, the poor having as many children as the rich, & paying the whole tuition money themselves: whereas on the proposed ward-levies the poor man would pay in proportion to his hut and peculium only, while the rich would pay on their palaces & principalities. it cannot then be that the ‘people’ will not agree to have their tuition tax lightened by levies on the ward, rather than of on themselves: and I as little believe that their ‘representatives’ will disagree to it; for even the rich will pay less than they now do. the portion of the 180,000.D. which, on the ward system, they will pay for the education of the poor, as well as of their own children, will not be as much as they now pay for their own alone.
                    And will the wealthy individual have no retribution? and what will this be? 1. the peopling his neighborhood with honest useful and enlightened & u citizens, understanding their own rights, & firm in their perpetuation. 2. when his own descendants become poor, which they generally do within three generations (no law of primogeniture now perpetuating wealth in the same families) their children will be educated by the then rich; and the little advance he now makes to poverty, while rich himself, will be repaid by the then rich, to his descendants when become poor, and thus give them a chance of rising again. this is a solid consideration, and should go home to the bosom of every parent. this will be seed sowed in fertile ground. it is a provision for his family looking to distant times, & far in duration beyond that he has now in hand for them. let every man count backwards in his own family, and see how many generations he can go, before he comes to the ancestor who made the fortune he now holds. most will be stopped at the 1st generation, many at the 2d few will reach the 3d and not one in the state go beyond the 5th
                    I know that there is much prejudice, even among the body of the people, against the expence & even the practicability of a sufficient establishment of elementary schools. but I think it proceeds from vague ideas on a subject they have never brought to the test of fact & figures. but our representatives will fathom it’s depth, & the people could & would do the same, if the facts & considerations belonging to the subject were presented to their minds, and their subsequent, as certainly as their previous approbation would be secured.
                    But if the whole expence of the elementary schools, wages, subsistence & buildings, are to come from the literary fund, the following amount will be requisite.
                    
                        
                            
                            
                            
                            D 
                        
                        
                            Wages.
                            150.D.
                            Deposit 2500.D.  for 1200. wards.
                            3,000,000.
                        
                        
                            Subsistence
                            100.D.
                            Deposit 1666⅔ D. × 1200
                            2,000,000.
                        
                        
                            Buildings. 2. rooms for the teacher & 1. for the school, of brick, or scantling 1500. D
                            1,800,000.
                        
                        
                            
                            
                            
                            6,800,000.
                        
                    
                    If we are to wait until the literary fund shall be accumulated to this amount, we may justly fear that some one unlucky legislature will intervene within the time, change the whole appropriation to the lightening of taxes, and leave us where we now are.
                    There is however an intermediate measure which might bring the two plans together. if the literary fund be of 1½ million of Dollars, take the half million for the Colleges & University, it will establish them meagrely, and make a deposit of the remaining million. it’s interest of 60,000.D. will give 50.D. a year to each ward, towards the teacher’s wages, and reduce that tax to .24 instead of .36 cents to the dollar: and, as the literary fund continues to accumulate, give ⅓ of the increase to the Colleges & University, and ⅔ to the ward-schools. the increasing interest of this last portion will be continually lessening the school tax, until it will extinguish it altogether; the subsistence & buildings remaining always to be furnished by the ward in kind.
                    Altho’A system of general instruction, which shall reach every description of our citizens, from the richest to the poorest, as it was the earliest, so will it be the latest, of all the public concerns in which I shall permit myself to take an interest. nor am I tenacious of the form in which it shall be introduced. be that what it may, our descendants will be as wise as we are, and will know how to amend & amend it until it shall suit their circumstances. give it to us then in any shape, and recieve for the inestimable boon the blessings thanks of the young, and the blessings of the old, who are past all other services, but prayers for the  prosperity of their country & blessings to those who promote it.
                    Th: Jefferson
                 